Case 1:20-cr-00134-KPF Document 23 Filed 09/15/20 Page 1 of 7
Case 1:20-cr-00134-KPF Document 23 Filed 09/15/20 Page 2 of 7
Case 1:20-cr-00134-KPF Document 23 Filed 09/15/20 Page 3 of 7
Case 1:20-cr-00134-KPF Document 23 Filed 09/15/20 Page 4 of 7
Case 1:20-cr-00134-KPF Document 23 Filed 09/15/20 Page 5 of 7
                           Case 1:20-cr-00134-KPF Document 23 Filed 09/15/20 Page 6 of 7
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties
                                                                                                   Judgment - Page       6    of         7
DEFENDANT: GREG MILLER
CASE NUMBER: 20-cr-00134-KPF
                                              CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sheet 6.

                     Assessment              Restitution               Fine                  AVAA Assessment*            JVTA Assessment**
 TOTALS           $ 100.00                 $3,698,010             $                      $                           $


 D The determination ofrestitution is deferred until ----- . An Amended Judgment in a Criminal Case (AO 245C) will be
   entered after such determination.

 � The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       Ifthe defendant makes a partial payment, each payee shall receive an approximately prop01tioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                Total Loss***              Restitution Ordered         Priority or Percentage
  See Order of Restitution dated 9/15/2020




TOTALS
                                    $                          0.00           $_   ____
                                                                                   _    o_.o_o _

D      Restitution amount ordered pursuant to plea agreement $

liZl   The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the           D fine    D restitution.
       D the interest requirement for the         D    fine    D restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking A.ct of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A ofTitle 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Case 1:20-cr-00134-KPF Document 23 Filed 09/15/20 Page 7 of 7
